Citation Nr: 0315805	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-18 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
the veteran's claim for service connection for residuals of 
injury to low back pain secondary to degenerative joint 
changes.

2.  Entitlement to service connection for residuals of low 
back injury to include low back pain and degenerative 
changes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The veteran and his representative 
presented testimony at a hearing at the RO in December 2000. 


FINDINGS OF FACT

1.   In a June 1980 rating decision, the RO denied the 
veteran's claim of service connection for the low back pain 
due to degenerative joint changes.  The veteran did not file 
a notice of disagreement to this decision.

2.  The additional evidence received since the June 1980 
decision is new, relevant, and directly relates to the claim 
of service connection for residuals of injury to low back 
pain secondary to degenerative joint changes.

3.  There is no competent medical evidence of record relating 
the veteran's residuals of injury to low back pain secondary 
to degenerative joint changes to any injury which occurred 
during active military service.




CONCLUSIONS OF LAW

1.  The RO's June 1980 decision denying service connection 
for residuals of injury to low back pain due to degenerative 
joint changes was final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302(a), 20.1103 (2002).

2.  Evidence submitted subsequent to June 1980 regarding 
service connection for residuals of injury to low back pain 
due to degenerative joint changes is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2002).

3.  The veteran's residuals of injury to low back pain 
secondary to degenerative joint changes was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2002).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim. Manio v. Derwinski, 1 Vet. App. 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In June 1980, veteran has been denied service connection for 
residuals of a low back injury to include low back pain and 
degenerative changes.  The veteran was advised of his 
procedural and appellate rights; however, the veteran did not 
submit a notice of disagreement to this decision.  Thus, that 
decision became final.  

The Board has reviewed the evidence received into the record 
since the June RO denial and finds that new and material 
evidence has been received to reopen the claim of service 
connection for residuals of injury to back, the low back pain 
due to degenerative joint changes.  The medical evidence from 
Dr. W. Reid, that the veteran had a back disorder that was 
related to service, is accepted as new and material evidence.  
Moreover, in the December 2002 VA examination report, the 
examiner indicated that it is more likely than not the 
disability due to aging and the activities of daily living 
rather than a single injury in the mid 40's.  As this 
evidence bears directly and substantially upon the specific 
matter under consideration. This evidence therefore 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a), and the claim is thus reopened. 

The veteran is seeking service connection for residuals of 
low back injury to include low back pain and degenerative 
changes.  Veteran testified that he injured his back while he 
stationed in England in 1944 during World War II when he 
slipped and fell while changing the oil filter on a B51 (P51) 
fighter plan.  He reported going to sick call and the base 
hospital that morning with outpatient treatment of heat and 
massage on his lower back.  He indicated that he was treated 
for about 2-3 hours per session.  He testified the back 
condition/residuals reoccurred after the initial injury but 
were not severe.  He did indicate he was treated in 1946 in 
Meridian, Mississippi after his discharge for back pain and 
that he was told he had problems in his lower back and 
arthritis, with medication given for his pain.  The veteran 
stated he tried to obtain the records from the identified 
physician but the physician was deceased and no records were 
available.  He reported being seen by Dr. W. Reid in Meridian 
currently for his back complaints.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Alternatively, a 
claimant may establish a claim for service connection under 
the chronicity provision of 38 C.F.R. § 3.303(b), which is 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service or during an 
applicable presumption period, and that the same condition 
currently exists.  Such evidence must be medical unless the 
condition at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, 
service connection may be granted pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Review of veteran's service medical records shows veteran was 
seen in July 1944 for back pain with lumbar muscle spasm.  He 
was seen for follow-up in July 1944 with pain and spasm 
relieved almost completely and he reported that he was able 
to work without pain.  There are no further treatment records 
showing additional complaints or treatment of his lower back 
during the remainder of his military service until his 
discharge examination.  At his March 1946 discharge 
examination, the veteran reported that he had a painful back 
which began in civilian life, strained once during his 
military service while working on a P51 plane and that he had 
occasional pain on heavy work.  At a March 1948 VA 
examination for service connection for a right shoulder 
injury, there was no palpable or visible abnormality on 
examination with no tenderness to the back noted, no muscle 
spasm, and full normal range of motion in all directions.  
There was no diagnosis given and x-rays of the lumbosacral 
spine were negative for any abnormality.

A May 1980 private hospital discharge summary revealed a 
diagnosis of osteoarthritis of the lumbar spine by  Dr. T. 
Crowson.  During a June 1980 VA examination, the examiner 
found that straight leg raising caused back pain at 60 
degrees bilaterally, with no radicular pain, and there was 
some tenderness to deep pressure in the lumbosacral junction 
region.  X-rays revealed moderate decreased disc space and 
spurring at L1-2 indicative of mild to moderate disc disease 
in that area, with moderate size spurs seen at L2-3 with 
milder spurs seen elsewhere in the lumbar spine as aging 
change.  Diagnosis was low back pain due to degenerative 
joint changes.  

In an April 2000 statement, private physician, Dr. K. T. 
Blake, noted veteran to have severe end stage degenerative 
joint disease of the knees, but the statement was negative 
for any treatment or complaint involving the back.  

Private treatment records from Dr. W. Reid show veteran was 
seen in May 2000 and November 2000 complaining of back pain.  
Dr. Reid indicated in his notes of that appointment that the 
veteran had previously called his office and wanted a letter 
dictated saying that his degenerative changes of the knees 
were related to his military service during World War II.  
Dr. Reid noted he reviewed the veteran's records at that time 
and did not find anything historically that supported the 
contention that the degenerative changes of the knees were 
related to his military service and the veteran was notified 
of this.  Dr. Reid further noted the veteran was perturbed 
about his having not written the letter but Dr. Reid informed 
him that this had never been brought up before during his 
other appointments and he was not going to make a claim which 
was not substantiated.  The veteran added at that time that 
he did hurt his back in England during WW II while working on 
a P51 plane.  There were no complaints noted during the 
examination involving the back.  Examination noted there was 
mild loss of the normal curvature of the cervical, thoracic, 
and lumbar spine with excellent range of motion.  There was 
no diagnosed disability of the back shown on this 
examination.

In January 2001 by Dr. Reid who indicated that the veteran 
requested that he fill out a form for him for VA in 
connection with a claim he had filed involving his back and 
peripheral joint problems.  Dr. Reid reviewed his records and 
noted that he had not treated the veteran very often for knee 
or back problems, but that the veteran had told him about 
such problems many times and he had seen the veteran at times 
when he was having back problems.  He noted veteran had had 
chronic low back pain for years, with nosteriodal anti-
inflammatory medication taken on a regular basis.  Dr. Reid 
further noted that these problems were thought to be related 
to old WW II injuries.  Examination of the back revealed loss 
of normal curvature of the cervical, thoracic, and lumbar 
spine, with tenderness noted over the lumbosacral area 
bilaterally.  Diagnosis was chronic low back pain secondary 
to old WW II injury.  

In a December 2002 VA examination, three views of the lumbar 
spine reveal ossification of the annular ligament in the 
lower thoracic area down through L2.  The veteran has 
osteophytes at every level in the lumbar spine.  He has mark 
narrowing of the L3-4 disc with vacuum disc phenomena and 
retrolisthesis.  He also has slight retrolisthesis of L2 on 
L3.  He has sclerosis of the posterior elements of L4, L5, 
and S1.  These changes are indicative of moderately severe 
degenerative disc disease generalized through the lumbar 
spine with osteoarthritis of the L4, L5, and S1 facets.  The 
examiner further indicated that the generalized distribution 
of this disease suggests that it is more likely than not due 
to aging and the activities of daily living rather than a 
single injury in the mid 40's.

The Board notes that while treatment records from Dr. Reid 
show a diagnosis of chronic low back pain secondary to old WW 
II injury, this statement appears to be based on history 
supplied by the veteran rather than review of service medical 
records by Dr. Reid.  Dr. Reid had previously indicated he 
has not treated the veteran very often for knee or back 
problems.  There is no evidence, other than Dr. Reid's 
diagnosis of January 2001 that the veteran's currently 
diagnosed degenerative changes and back pain being related to 
the inservice back strain/injury.  There is no indication 
that Dr. Reid reviewed the veteran's entire claims file to 
include his service medical records.  The U.S. Court of 
Appeals for Veterans Claims (Court) has determined that the 
history that the veteran provided does not transform that 
history into medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Thus, the probative value of this 
statement is greatly reduced by the fact that it is not shown 
to have been based on a review of the claims file or other 
detailed medical history.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Accordingly, the Board finds that this opinion is not 
competent medical evidence of a nexus between the veteran's 
current residuals of low back injury to include low back pain 
and degenerative changes and active service.

The Board acknowledges that the veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In his 
statements, the veteran reported that he had a history of 
having been incapacitated for a few days after his back 
injury during service, that his back pain continued, and thus 
his current residuals of low back injury to include low back 
pain and degenerative changes is related to service.  
However, the veteran, untrained in the fields of medicine 
and/or psychiatry, is not competent to offer such opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The Board finds that 
service connection for residuals of low back injury to 
include low back pain and degenerative changes is not 
warranted.  To that extent, the veteran's contentions to the 
contrary are unsupported by persuasive evidence.

The earliest medical evidence of veteran having a disability 
of the lower back is from an examination more than 35 years 
after he was treated in service for a back strain.  VA 
examination two years after his discharge was negative for 
any complaints regarding his back or residuals from any 
inservice back injury.  He reported at that time he had no 
further symptoms or complaints since his initial treatment 
inservice and was totally asymptomatic on examination.  
Moreover, in the latest VA examination dated in December 
2002, the examiner indicated that the generalized 
distribution of this disease suggests that it is more likely 
than not due to aging and the activities of daily living 
rather than a single injury in the mid 40's.  Thus, the Board 
concludes that the preponderance of the evidence does not 
support a grant of service connection for the veteran's low 
back disorder.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  Thus, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the veteran's claim is denied.

VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
imposed on VA certain notification requirements.  

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  

In the circumstances of this case, the veteran has been 
advised of the applicable laws and regulations, and the 
evidence needed to substantiate his claim by a letter from 
the RO dated in April 2001 and the supplemental statement of 
the case dated in January 2001.  Specifically, in both 
documents, the veteran was told that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, and 
other federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  Thus, VA's duty to notify 
has been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The record shows that the RO has secured the 
veteran's service medical records, his VA and private 
clinical records, and VA examination reports.   

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).




ORDER

1.  New and material evidence to reopen the veteran's claim 
for residuals of injury to low back pain secondary to 
degenerative joint changes was submitted, to this extent 
only, the claim is granted.

2.  Service connection for residuals of low back injury to 
include low back pain and degenerative changes is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

